F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                         December 28, 2006
                                     TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                            Clerk of Court


 MASON LEE WILSON,

           Plaintiff-Appellant,
 v.                                                          No. 06-3350
 ROBIN B. MOORE, ERIC F.                             (D.C. No. 06-CV-2283-KHV)
 MELGREN, and BOARD OF COUNTY                                (D. Kansas)
 COMMISSIONERS, SEDGWICK
 COUNTY, KANSAS,

           Defendants-Appellees.




                                  ORDER AND JUDGMENT *


Before HENRY, BRISCOE, and O’BRIEN, Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

ordered submitted without oral argument.



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 (eff. Dec. 1, 2006) and 10th Cir. R.
32.1 (eff. Jan. 1, 2007).
       Mason Lee Wilson, appearing pro se and in forma pauperis, appeals the district

court’s dismissal of his case for failure to state a claim and denial of his request for

sanctions. We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.

       On July 5, 2006, Wilson filed a complaint in the District of Kansas (Case No. 06-

2283) alleging that the defendants had violated his constitutional rights. The following

are the only factual allegations in his complaint:

       Whether the defendants as insurer of the County policy custom usage in
       practice in different enforcement discriminates and causes plaintiffs’ injury
       and damages and, if so, what is the appropriate awards of compensatory
       damages under Title 42 USC 1983;

       All indigent persons who failed to pay real estate taxes who are homeowners
       and foreclosure was filed and seizure of their property occurred without
       conversion to a monthly payment plan. (Hereinafter indigent tax payer).

       Whether seizure unlawfully occurs under the Fourth Amendment against
       persons where a meaningful interference occurs with a individual possessors
       interest in that property;

       Whether the defendants established a County policy if your are current with
       taxes you can make monthly payments and denied persons the same
       opportunity who was delinquent to prevent filing of future foreclosure[.]

Compl. at 4. Wilson’s complaint requested that the district court “Grant plaintiff Motion

for Removal from State Court, to Federal Court, and Grant Plaintiff a jury trial so that he,

can prove his case.” Id.

       After reviewing his complaint, the magistrate judge found his allegations

“incomprehensible” and ordered him to show cause why his complaint should not be

dismissed for failure to state a claim upon which relief can be granted. In his response to



                                              -2-
the order to show cause, Wilson attached documents relating to a separate civil action that

he had removed to the District of Kansas (Case No. 06-1197). Wilson alleged that

       [t]he clerk, R. Moody[,] refused to send my Pleading to this Court and created
       a Mock Case No. # 061197. No appearance for Plaintiff, no complaint was
       filed and no Summons were issued, Violations of Rule 5 and withholding
       evidence and concealment of Evidence by reason placing my pleadings in a
       Mock case. This clearly shows that my Constitutions Rights and Civil Rights
       were violated and I was deprived of my rights and privileges due to R. Moody
       conspiring with the attorney, Christopher A. McElgunn.

Resp. to Order to Show Cause at 2. Finding Wilson’s allegations insufficient to state a

claim, the district court dismissed Wilson’s complaint in Case No. 06-2283 without

prejudice.

       Wilson also moved for sanctions, requesting a default judgment against the

defendants and an injunction barring them from filing suits in the future based on the

claims involved in this case. The magistrate judge denied the motion, concluding that

there was no factual or legal basis for Wilson’s requested relief.

       Turning first to the dismissal of Wilson’s complaint, a district court shall dismiss

an in forma pauperis plaintiff’s complaint “at any time if the court determines that . . . the

action or appeal . . . fails to state a claim on which relief may be granted. . . .” 28 U.S.C.

§ 1915(e)(2)(B)(ii). We review such dismissal de novo, affirming “only where it is

obvious that the plaintiff cannot prevail on the facts he has alleged and it would be futile

to give him an opportunity to amend.” Perkins v. Kansas Dep't of Corr., 165 F.3d 803,

806 (10th Cir. 1999) (citing Whitney v. New Mexico, 113 F.3d 1170, 1173 (10th Cir.

1997)). “[W]e must accept the allegations of the complaint as true and we must construe

                                              -3-
those allegations, and any reasonable inferences that might be drawn from them, in the

light most favorable to the plaintiff.” Id. (citing Breidenbach v. Bolish, 126 F.3d 1288,

1292 (10th Cir. 1997)). In addition, we must “liberally construe” Wilson’s allegations,

because he is a pro se plaintiff. Id. (citing Haines v. Kerner, 404 U.S. 519, 520-21

(1972)).

       The district court correctly determined that Wilson has failed to state a claim. His

complaint’s allegations are unintelligible. At best, it appears that Wilson is attempting to

allege a Fourth Amendment violation, but he supplies no facts providing substance to

such a claim. See Compl. at 4. Another clue that Wilson leaves as to the nature of his

claim is his requested relief, which seeks the granting of his “Motion for Removal.” Id.

If Wilson is asking that Case No. 06-1197, which is his removed case, be allowed to

proceed in federal court, then that request should have been brought before the district

court judge hearing Case No. 06-1197. Finally, Wilson reported that the district court’s

operation support specialist, Moody, violated his constitutional rights in Case No. 06-

1197 in conspiracy with an attorney. Resp. to Order to Show Cause at 2. Wilson

references a letter from Moody regarding Case No. 06-1197 that allegedly establishes this

constitutional violation, but the letter merely informs Wilson that he must fill out an

application for leave to proceed in forma pauperis along with a designation of place of

trial and a request for trial by jury. See Letter from R. Moody, Court Operation Support

Specialist, to Mason Lee Wilson at 1. Wilson fails to point out why this letter violates his

constitutional rights, and our review discloses no apparent reason why it would.

                                             -4-
       The final matter before us is Wilson’s motion for sanctions. The magistrate judge

did not abuse his discretion in refusing to sanction the defendants, because Wilson failed

to allege any factual or legal basis on the defendants’ part justifying such sanctions. See

In re Rains, 946 F.2d 731, 732 (10th Cir. 1991).

       AFFIRMED.

                                                   Entered for the Court


                                                   Mary Beck Briscoe
                                                   Circuit Judge




                                             -5-